Citation Nr: 0901623	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-34 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for service-
connected left ear hearing loss, evaluated as noncompensably 
(zero percent) disabling from July 1, 2003.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active military service from May 1983 to June 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  (The Board denied a claim for a 
higher schedular evaluation for a low back disability in an 
April 2007 decision.  It appears that the veteran has 
appealed that decision to the United States Court of Appeals 
for Veterans Claims.  The action required below does not 
affect the appeal pending before the Court.)  

This case was previously remanded by the Board in order to 
afford the veteran an audiological evaluation.  Thereafter, 
the veteran appointed a new representative, who is noted on 
the cover page above.  This was done in November 2007.  After 
receipt of the notification of the newly appointed attorney, 
and after completing the actions ordered by the Board in its 
remand, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) in September 2008.  
However, a copy of the SSOC was sent to the veteran's 
previous representative instead of his new representative.  
The Board can find no document in the record indicating that 
the veteran has reappointed his prior representative or 
otherwise rescinded his appointment of the above-named 
attorney as his representative.   

VA regulations specify an appellant's rights to 
representation.  See 38 C.F.R. § 20.600 (an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person).  Because the veteran's duly 
appointed attorney was not provided a copy of the September 
2008 SSOC the veteran has been deprived of his full 
representation rights at the originating agency level, 
necessitating a remand.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
After undertaking any other development 
deemed appropriate, the AOJ should 
consider the hearing loss issue on appeal 
in light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  Whether or not any additional 
evidentiary development is undertaken by 
the AOJ, the veteran's attorney should be 
sent a copy of the September 2008 SSOC 
and given opportunity to respond to the 
AOJ before the record is returned to the 
Board.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

